Citation Nr: 0001063	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right tympanic 
membrane perforation.

2.  Entitlement to service connection for cervical myalgia 
with upper trapezius spasticity.

3.  Entitlement to an increased evaluation for symptomatic 
dermographism, acquired hypersensitivity reaction to several 
external agents like fungi, mold environmental contamination, 
history of urticaria, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty during various periods from 
1976 to 1994.

This appeal arises from a December 1995 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that denied 
service connection for a perforated right ear and for a back 
condition and that denied an increased rating claim for his 
service-connected skin condition (which was rated as 
noncompensably disabling).  In April 1999, the RO assigned a 
30 percent rating to the veteran's service-connected skin 
condition.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's skin condition increased rating 
claim has been obtained.

2.  The veteran was diagnosed with symptomatic dermographism, 
acquired hypersensitivity reaction to several external agents 
like fungi, mold environmental contamination, history of 
urticaria.  

3.  The veteran reports having frequent itching episodes and 
developing hives upon scratching.

4.  On Department of Veterans Affairs (VA) examination in 
January 1995, there were no skin lesions.


CONCLUSION OF LAW

The criteria for a rating greater than the 30 percent 
evaluation currently in effect for a skin condition 
(symptomatic dermographism, acquired hypersensitivity 
reaction to several external agents like fungi, mold 
environmental contamination, history of urticaria) are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.27, 4.118, Diagnostic Codes 7899-7800, 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Skin condition

Initially, the Board must determine whether the veteran's 
claim for an increased rating for his service-connected skin 
condition, consisting of symptomatic dermographism, acquired 
hypersensitivity reaction to several external agents like 
fungi, mold environmental contamination, history of 
urticaria, is well grounded.  Under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have submitted 
well grounded (i.e., plausible) claims.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  The threshold question is 
whether a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  A claim for an 
increased rating is a new claim and "is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity."  Colayong v. West, 12 Vet.App. 524, 532 
(1999).  The Board finds that the veteran's skin condition 
claim is well grounded on the basis of his statements 
regarding the worsening of symptoms.  Accordingly, VA's duty 
to assist the appellant in the development of this claim has 
been triggered.  

The veteran has indicated that no additional evidence is 
forthcoming or should be obtained.  Therefore, VA has 
fulfilled the duty to assist the veteran in seeking to obtain 
relevant evidence of which it has notice.

The veteran's skin condition is evaluated for compensation 
purposes under VA's Schedule for Rating Disabilities under 
38 C.F.R. §§ 4.20, 4.27 (analogous ratings and diagnostic 
codes), 4.118, Diagnostic Code (DC) 7899-7806 (1999).  The 
veteran's skin condition is currently evaluated as 30 percent 
disabling.  A higher evaluation (a 50 percent rating) is 
warranted under DC 7899-7803 for a skin condition that 
presents ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or that is exceptionally 
repugnant.  The Board further notes that under a different 
diagnostic code (relating to disfiguring scars of the head, 
face, or neck), a rating greater than the 30 percent 
currently in effect is warranted where there is complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, DC 7899-7800 (1999).

At the November 1996 RO hearing, the veteran testified that 
he had frequent itching and that sometimes it even felt as if 
his eyes itched inside.  The veteran indicated that he felt 
the itching internally.  He related feeling drowsy because of 
certain medication.  The medication sometimes relieved the 
itching, although the itching sometimes was worse.  He 
responded that he had three to four "all-day" itching 
episodes per week.  Approximately two years earlier, he had 
been receiving injections for the condition, but he had 
stopped the treatments when they offered no relief.  He also 
reported that, aside from refilling a prescription for a 
different medication with a private physician, he had not 
obtained additional private medical treatment for his skin 
condition.  When asked to describe his condition relative to 
its severity when he underwent a VA examination in January 
1995, the veteran stated that the severity in 1997 was 
similar to the severity in 1995.

The Board now turns to the two VA examinations in question.  
In January 1995, the veteran underwent a VA general medical 
examination.  He reported having body itching if he did not 
take medication; he reported taking Atarax.  On examination, 
he had a tattoo on his right arm, but otherwise, his skin was 
normal.  He had a history of urticaria and body itching, 
which was not present at the time of the examination.  He 
also underwent a VA skin examination at that time.  He 
reported having marked itching and developing hives after 
scratching.  On objective examination, there were no skin 
lesions.  The diagnosis was "Symptomatic Dermographism -- 
Acquired hypersensitivity reaction to several external agents 
like fungi, mold environmental contamination and in multiple 
cases of unknown etiology."

The veteran underwent a second VA skin examination in 
September 1997 to assess the severity of his service-
connected disability.  At that time, he reported that lesions 
were still appearing despite treatment and that the lesions 
arose spontaneously and after stroking.  The condition 
worsened with a hot environment and sweating but that the 
condition improved with certain medication.  On objective 
examination, dermographism was positive with hives after skin 
stroking.  The diagnosis was symptomatic dermographism, 
chronic, recurrent condition of unknown etiology.

While the veteran has testified about the itching and hives, 
on examination, there have been no lesions or extensive 
exfoliation or crusting and exceptionally repugnant systemic 
or nervous manifestations.  See 38 C.F.R. § 4.118, DC 7899-
7803.  Nor is there evidence of disfiguring scars that are a 
complete or exceptionally repugnant deformity of one side of 
the face or evidence of marked or repugnant bilateral 
disfigurement.  See 38 C.F.R. § 4.118, DC 7899-7800.  
Therefore, a rating higher than the 30 percent evaluation 
currently in effect is not warranted.


ORDER

Entitlement to a higher rating than the 30 percent evaluation 
currently in effect for a service-connected skin condition is 
denied. 


REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the veteran's right ear and 
cervical spine claims.

Right ear condition

The Board must determine whether the veteran's claim for 
service connection for a perforated right tympanic membrane 
is well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 
(1998), the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In November 1996, the veteran appeared at a hearing before 
the RO.  He testified that he suffered a perforated right 
eardrum in 1992 or 1993 and that upon testing, his hearing, 
while within normal limits, was "not as before."  He 
reported that he currently experienced pains in his right 
ear.  In a March 1997 letter, a private physician, Dr. 
Vicente Lopez Hidalgo, wrote that he had been treating the 
veteran since that same month for an otological condition.  
While the left ear examination was normal, the right ear 
examination revealed evidence of a thin atrophic retracted 
tympanic membrane perforation.  On audiological evaluation, 
the veteran's hearing was normal bilaterally.

However, the veteran, in essence, is seeking compensation for 
some type of acoustic trauma suffered by his right ear.  
Particularly, he has stated that he was exposed to pistol 
firing at close range and that he is currently experiencing 
tinnitus in his right ear.  In the interest of fairness and 
thoroughness, the Board is of the opinion that the matter 
should be remanded to the RO so that the veteran may clarify 
the precise nature of the right ear condition for which he is 
seeking service connection.  

Additionally, a VA examination is necessary to resolve the 
possibility of conflicting diagnoses of record.  The veteran 
appears to have undergone surgery as a child to remove the 
mastoid process on the right side.  Moreover, the veteran has 
been diagnosed at various times with post-traumatic tinnitus, 
a suspected perforated right tympanic membrane, and a right 
tympanic membrane retraction.  On remand, the RO must 
schedule the veteran for the performance of an examination 
that analyzes and discusses the relationship among these 
various diagnoses and their connection to military service.

Cervical myalgia (back condition)

Initially, the Board must determine whether the veteran's 
claim for service connection for a cervical spine condition 
is well grounded, based on the legal principles discussed 
above.  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

There are references to various neck symptoms throughout the 
early 1990s and subsequent to the veteran's final period of 
active duty for training in 1994.

In May 1992, a private chiropractor wrote that the veteran 
had pain in the whole back, neck and occiput, that the 
veteran's back made noises for the past three or four years, 
lately continuously, and that the veteran had always done 
hard work.  On radiographic examination, there was cervical 
kyphosis, cervical myalgia and upper trapezium spasticity.  
In October 1992, his neck was reportedly bothering him again, 
and in June 1993, the same neck and back pains returned. 

At the November 1996 hearing, the veteran testified that his 
back condition developed from having to move heavy railings 
while on reserve duty.  He recalled feeling back discomfort 
after drills and having been given Tylenol by a service 
physician without examination.  The veteran reported that he 
had been receiving treatment and therapy for his back for 16 
years, but that treatment records from the earlier treating 
physicians were not available.  On repeated questioning, the 
veteran confirmed that all of the available private treatment 
records for the back condition had been submitted.   

In a February 1997 letter, a private physician, Dr. Oscar 
Zavala, described mild spondylosis on examination of the 
cervical spine, with mild generalized osteophyte formation, 
but no frank disc protrusion, significant disc bulge, or 
canal stenosis at C4-5, C5-6, and C6-7.  The physician 
related that there was minimal foramen stenosis at the C4-5 
level secondary to posterolateral osteophytes.

Another private physician, Dr. Candido Martinez, wrote in a 
February 1997 note that the veteran had cervical 
fibromyositis with range of motion limitation and episode of 
muscle guarding and tenderness of the occipital nerve exit.

In a late February 1997 letter, a private chiropractor 
recounted the veteran's own history of having hurt his neck, 
midback, and lower back while pushing heavy equipment at 
work.  The diagnosis was cervical and lumbar spinal strain 
and trapezius and spinal muscle spasms.  The chiropractor 
noted that the veteran's last visit was in November 1991 and 
that more treatment had been recommended at that time, but 
that the veteran had discontinued therapies.

At this point, it is not entirely clear what relation the 
early 1990s symptomatology bears to the veteran's periods of 
active duty for training.  Although the veteran's Form DA 2-1 
is of record, the current record is inadequate for purposes 
of determining precisely when the veteran served on active 
duty for training.  Therefore, this claim must be remanded so 
that the RO may obtain precise dates of service for active 
duty for training and any other service.  The RO should then 
readjudicate the veteran's claim based on the precise dates 
of service for the veteran.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his cervical 
spine and right ear claims and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:

1.  The RO must obtain all relevant 
personnel information from the service 
department, including specific dates of 
service concerning the veteran's active 
duty for training and any other service.  

2.  The RO must clarify from the veteran 
the precise nature of the right ear 
condition disability for which he is 
claiming service connection.

3.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine the precise nature 
of the veteran's right ear condition, to 
specifically discuss the history of any 
current right ear disability in view of 
the recorded history, and to render an 
opinion as to whether or not any current 
right ear condition is related to in-
service findings or diagnoses.  The 
examining specialist should specifically 
discuss whether a pre-service right 
mastoidectomy would have resulted in a 
tympanic membrane perforation or other 
residual.  Additionally, the examining 
specialist must specifically discuss 
whether the veteran currently has any 
right ear tympanic membrane perforation 
and should specifically consider any 
relationship between the veteran's 
service and any right ear conditions.  
The examiner should be provided with the 
veteran's claims folder and should 
review the veteran's medical history 
prior to conducting the examination.  
All appropriate tests and studies should 
be accomplished at this time.  The 
examination report should set forth all 
pertinent findings in a clear, 
comprehensive, and legible manner.

4.  Upon remand, the veteran will be 
free to submit additional evidence, 
such as any records of private medical 
treatment pertaining to his disability 
and condition.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.103(a) (1999); 
Kutscherousky v. West, 12 Vet.App. 369 
(1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The RO should be 
reminded by the RO that he may submit 
any such records or that he may request 
that VA seek to obtain any such 
relevant records.

The Board notes that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet.App. 268, 
271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine (1) if service connection for a right ear condition 
may be granted and (2) if service connection for a cervical 
spine condition may be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



